overruled on other grounds by Means v. State, 120 Nev. 1001, 1012-13, 103
                 P.3d 25, 33 (2004). We note that appellant's reliance on Hill is misplaced
                 as that case involved a capital petitioner. Accordingly, we conclude that
                 the district court did not err in denying the petition, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                      , J.


                 CC:   Chief Judge, Tenth Judicial District
                       Hon. Robert E. Estes, Senior Judge
                       Law Office of David R. Houston
                       Churchill County District Attorney/Fallon
                       Attorney General/Carson City
                       Churchill County Clerk




SUPREME COURT
      OF
    NEVADA                                             2
(0) 1947A mes,